DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 08/20/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 area rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
to enhance color of the excitation light ” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the claim is unclear and indefinite.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 9-11, 15-19, 22 and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IM et al. 20190051804.

    PNG
    media_image1.png
    333
    509
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    336
    519
    media_image2.png
    Greyscale



Regarding claim 1, fig. 2 of IM discloses a light-emitting diode (LED) comprising: 

a second structure (combination structure of some portions of the many scattering particles and conversion material (A)) on the first structure, wherein the second structure comprises a color conversion material (A), wherein the color conversion material includes a mixture (A and scattering particles are mixed in host material 138) of an emitting material A (par [0079]) and a scattering material (par [0086]-[0088]), 
wherein the second structure 138 has a width (width of 138 at bottom of cavity 135) and a thickness (thickness of 138), 
wherein the first structure has a width (bottom width of cavity 135) and a thickness (thickness of cavity defined by 133), 
wherein the width of the second structure 138 (width of 138 at bottom of cavity 135) is substantially equal to the width of the first structure (bottom width of cavity 135) , and 
wherein the thickness of the first structure is different than the thickness of the second structure (see top thickness of 133 and that of 138 are different), 
wherein the scattering material includes metal particles (par [0088]) that are non-oxide particles.

Regarding claim 4, par [0088] of IM discloses wherein the metal particles include one or more of: Ag, Au, Al, Cu.

Regarding claim 6, fig. 4 of IM discloses comprises an excitation filter material 113 on the (bottom of the) second structure, wherein the excitation filter material includes one of blue LED 

Regarding claim 7, fig. 2 and par [0078] of IM discloses wherein the emitting material  A or scattering material is embedded in a host material 138, wherein the host material includes one or more of: polymer (par [0078] - silicon epoxy or another resin material).

Regarding claim 9, fig. 2 of IM discloses comprises circuitry 120 coupled to the first structure to provide current to excite the excitation material.

Regarding claim 10, IM discloses further comprises a third structure (other portions of scattering particles such as Ag, Au, Al, Cu)  adjacent to the second structure, wherein the third structure comprises an excitation filter material (other scattering particles are an excitation material to emit surface plasmon waves).

Regarding claim 11, par [0088] of IM discloses wherein the excitation filter material includes particles in a host medium 138, wherein the particles include one or more of: Ag, Au, Al, Cu.

Regarding claim 15, par [0012] of IM discloses wherein the excitation material has a wavelength in blue.


    PNG
    media_image3.png
    336
    518
    media_image3.png
    Greyscale

Regarding claim 16, fig. 8 of IM discloses a light-emitting diode (LED) apparatus comprising: 
a structure 120a comprising circuitry; and Application. No. 16/549,9333 Examiner: SENGDARA Docket No. 02.P016USArt Unit: 2829 
(OSU-18-14)an array of LEDs 110a on the structure, wherein the array is coupled to the structure, wherein the circuitry is to provide current to individual LED of the array, and
wherein an individual LED of the array comprises: 
a first structure (LED structure, 135 and 133 which forms cavity) comprising excitation material 113 (of 110); 
a second structure (1st half of portion of material in of cavity 135 on top of first LED and 2nd half on top of 1st half of portion of material in of cavity 135 on top of first LED) on the first structure, wherein the second structure comprises a color conversion material (A), wherein the second structure has a width and a thickness (width of 138 in bottom of cavity, and the width of the cavity of from 2nd half of cavity above 2nd LED), wherein the first structure (width of cavity at bottom for 1st half and at 2nd half above 1st half) has a width and a thickness (thickness of cavity), wherein the width of the second structure is substantially equal to the width of the first structure, and wherein the thickness of the first st and 2nd half thickness); and 
a third structure on the second structure (par [0088] – gold (Au) scattering material structure - the metal constructing the light scattering material may be formed of at least one of gold (Au), silver (Ag), copper (Cu), and aluminum (Al)), 
wherein the third structure comprises an excitation filter material (par [0087] Plasmon waves excited), 
wherein the second structure comprises a color conversion material, wherein the color conversion material includes a mixture of an emitting material (A) and a scattering material (one of silver (Ag), copper (Cu), and aluminum (Al) – par [0088]), the scattering material includes metal particles which are non- oxide particles.

Regarding claim 8, par [0012] of IM discloses wherein the excitation material has a wavelength in blue wavelength.


    PNG
    media_image1.png
    333
    509
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    338
    490
    media_image4.png
    Greyscale


Regarding claim 19, fig. 2 of IM discloses a light-emitting diode (LED) comprising: 
a first structure (combination structure of 110, 133 and 135) comprising an excitation material 110 (fig. 4 material excite an emission of light); 

a third structure 113 on the second structure (is on the bottom of 138), wherein the third structure is to filter one of blue and pass the color light emission (see rejection of claim 6 for examiner reasoning), 
wherein the second structure comprises a color conversion material, wherein the color conversion material includes a mixture of an emitting material (A) and a scattering material, the scattering material includes metal particles (par [0088]) which are non-oxide particles.

Regarding claim 22, fig. 2 of IM discloses wherein the scattering material is to filter leaking blue excitation when a size of the metal particles is chosen to absorb excitation wavelength (absorb to a degree since Plasmon waves excited and formed by light have characteristics in that the plasmon waves are not propagated from a flat surface of a metal layer to the inside or outside – par [0087]).

Regarding claim 24, fig. 2 of IM disclose comprises a layer 132 between the first structure and the second structure, wherein the layer seals (132 is a barrier at the bottom which acts a seal by forming a bottom structure) the second structure.



    PNG
    media_image5.png
    203
    509
    media_image5.png
    Greyscale

Regarding claim 26, fig. 12 of IM disclose wherein the spacer is configured to reduce interference to the second structure from a neighboring pixel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over IM in view of Hirono et al. 20140042478 (Hirono).
Regarding claim 8, IM discloses claim 7, but does not discloses wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate. 
However, par [0111] of Hirono discloses an epoxy resin, a silicone resin, polymethacrylate, polycarbonate, cycloolefin polymer, and the like can be used as the polymer material.
As such it would have been obvious to form a structure of Im wherein the polymer includes polymethacrylate such as taught by Hirono as it is a prior art known polymer material to choose from to save research cost.

Regarding claim 12, IM discloses wherein the host medium includes polymer (see rejection of claim 7), but does not disclose s wherein the polymer includes one or more of: polyvinylpyrrolidone, polydimethylacrylamide, polyacrylate, polymethacrylate, polyvinyl alcohol, or polyvinyl acetate.
However, par [0111] of Hirono discloses an epoxy resin, a silicone resin, polymethacrylate, polycarbonate, cycloolefin polymer, and the like can be used as the polymer material.
As such it would have been obvious to form a structure of Im wherein the polymer includes polymethacrylate such as taught by Hirono as it is a prior art known polymer material to choose from to save research cost.

Regarding claims 17 and 20, IM and Hirono discloses claim 17, par [0088] of IM discloses wherein the excitation filter material comprises: particles in a host medium 138, wherein the particles include one or more of: Ag, Au, Al, Cu, and wherein the host medium includes polymer, and (see claim 8 and 12 rejection above) wherein the polymer polymethacrylate 
s 2, 13, 14, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over IM.
Regarding claim 2, IM discloses wherein the emitting material includes absorbing pigments (A) and phosphor is fluorophore. Therefore, it would have been obvious to form a LED of IM comprising one of organic fluorophores or inorganic fluorophores as it can be one of two choices.

Regarding claim 13, IM discloses claim 11, but does not disclose wherein the excitation filter material has a thickness in a range of 50 nanometers to 2 millimeters.
However, it would have been obvious to one of ordinary skill in the art to form a LED of IM wherein the excitation filter material has a thickness in a range of 50 nanometers to 2 millimeters in order to form structure having possible range of value for the applicant possible range of needs. Moreover, there is no evidence indicating the ranges of the thickness of the excitation filter material is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 14, IM discoses claim 1, but does not disclose wherein the color conversion material has a thickness in a range of 50 nanometers to 2 millimeters.
However, it would have been obvious to one of ordinary skill in the art to form a LED of IM wherein the color conversion material has a thickness in a range of 50 nanometers to 2 millimeters in order to form structure having possible range of value for the applicant possible range of needs. 

Regarding claim 21, IM discloses claim 1, but does not discloses wherein the size of the scattering material is in a range of 5 nm to 70nm.
However, it would have been obvious to one of ordinary skill in the art to form a LED of IM wherein the size of the scattering material is in a range of 5 nm to 70nm in order to form structure having possible range of light scattering value for the applicant possible range of needs. Moreover, there is no evidence indicating the ranges of the thickness of the excitation filter material is critical and it has been held that it is not inventive to discover the optimum or workable range of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 23, IM discloses claim 1, but does not discloses wherein the scattering material has a density in a range of 108 to 1013 particles/cm3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829